Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7-8, 12, 14 and 16 is/are rejected under 35 U.S.C. 103(a) as being obvious over Acharya (20200341114) hereinafter,  Acharya in view of Hayashi et al (2020/0393890) hereinafter, Hayashi.

In regards to claim 1, Achayya teaches a method of authenticating a user using a mobile device, the method comprising (abstract):

    PNG
    media_image1.png
    763
    1138
    media_image1.png
    Greyscale


Acharya fails to teach from a radar transmission sent by said mobile device. 
Hayashi teaches from a radar transmission sent by said mobile device. [003-005, 0030] Hayashi.

    PNG
    media_image2.png
    568
    749
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Acharya to further include from a radar transmission sent by said mobile device as taught by Hayashi in order to save power and authenticate the user [003-005, 0030]
Therefore, Acharya in view of Hayashi teaches based on a received response 
a radar transmission sent by said mobile device. [003-005, 0030] Hayashi.
 while said first user uses said mobile device, said received response over time indicating a position and velocity of said first user (fig. 3a, 4a, 5a and 104); Acharya

    PNG
    media_image3.png
    374
    753
    media_image3.png
    Greyscale

determining, based on further received responses of additional radar transmissions an additional behavioral pattern of an unknown [141] user (fig. 7 302-310) [141-146]; Acharya
comparing said additional behavioral pattern to said first behaviometric user profile [0049,0059,0065,129,133, 156-165]; and Acharya
based on said comparing, determining heuristically a measure of similarity between said first behaviometric user profile and said additional behavioral pattern, measuring if said first user and said unknown user are a same user [133-138, 141] Acharya
preventing operation or access to at least some data stored on said mobile device as a result of said step of comparing.[124-126] Acharya


4.	In regards to claim 2, Achayya in view of Hayashi teaches method of claim 1, wherein said unknown user is said first user, said method further comprising, prior to said determining said additional behavioral pattern, authenticating said first user on said mobile device by detecting biometric or behavioral characteristics related to a gesture or movement of said first user or of said mobile device [134-136]. Acharya
In regards to claim 3, Achayya in view of Hayashi teaches method of claim 2, wherein said additional behavioral pattern reinforces said authentication of said first user based on said biometric or behavioral characteristics [134-137]. Acharya
5.	In regards to claim 7, Achayya in view of Hayashi teaches of claim 1, further comprising, allowing operation of access to at least some data stored on said mobile device as a second result of said step of comparing.[124,133,150] Acharya [0030] Hayashi
In regards to claim 8, Achayya in view of Hayashi teaches method of claim 1, wherein said determining said additional behavioral pattern is synchronized in time with receipt, from said unknown user, of user responses to user prompts.[141] Acharya
In regards to claim 12, Achayya in view of Hayashi teaches method of claim 1, further comprising, prior to said generating said first user profile and to said determining said additional behavioral pattern, determining times or types of movements to be included in said first user profile and said additional behavioral pattern [132-141]. Acharya
7.	In regards to claim 14, Achayya in view of Hayashi teaches method of claim 1, further comprising, using a machine learning based classifier to distinguish between said additional behavioral patterns stemming from different users [142-143,156]. Acharya
In regards to claim 16, Achayya in view of Hayashi teaches method of claim 1, wherein said response from said radar transmission comprises a response from a piece-wise continuous radar transmission. Fig. Doppler radar [0059-0063] Acharya


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya and view of Hayashi in view of Azar et al (2017/0063852) hereinafter, Azar.

In regards to claim 4, Acharya fails to teach the method of claim 1, wherein said method is carried out a predetermined period of time after an initial authentication of said first user, to ensure that said mobile device continues to be operated by said first user.
However, Azar teaches wherein said method is carried out a predetermined period of time after an initial authentication of said first user, to ensure that said mobile device continues to be operated by said first user.[0039]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Acharya to further include wherein said method is carried out a predetermined period of time after an initial authentication of said first user, to ensure that said mobile device continues to be operated by said first user as taught by Azar in order to close a fundamental security hole.


Claims 5-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achayya in view of Hayashi further  in view of Anderson et al (2010/0205667) hereinafter, Anderson.


In regards to claim 5, Acharya fails to teach the method of claim 1, wherein said received response from said radar transmission comprises a received response from a LIDAR (Light Detection And Ranging) radar transmission.
However, Anderson teaches Anderson teaches wherein said received response from said radar transmission comprises a received response from a LIDAR (Light Detection And Ranging) radar transmission.[044]
It would have been obvious to one of ordinary skill in the art to modify the teachings of Acharya and Anderson to further include wherein said received response from said radar 

In regards to claim 6, Achayya in view of Hayashi further  in view of Anderson teaches, see rational of claim 5, the method of claim 1, wherein said received response from said radar transmission comprises a received response from at least two radar transmissions of different types.[0044] Anderson
15.	In regards to claim 13, Achayya in view of Hayashi further in view of Anderson teaches, see rational of claim 5, method of claim 1, further comprising receiving user-specific credentials from said unknown user, wherein said determining said additional behavioral pattern occurs during said receiving of said user-specific credentials from said unknown user, wherein said additional behavioral pattern includes at least one of key pressing time stamps, swiping time stamps, and scrolling time stamps, as well as behavioral patterns of the user’s finger movement during said unknown user entering said user-specific credentials.[0097-0099] Anderson
In regards to claim 15, Achayya in view of Hayashi further in view of Anderson teaches, see rational of claim 5, method of claim 1, wherein said detected position and velocity of said first user relative to said mobile device comprise a detected position and velocity of a finger or a hand of said first user relative to said mobile device.[0028] Anderson.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achayya in view of Hayashi in view of Mesguich Havilio (2014/0331175) hereinafter, Mesguich.

In regards to claim 9, Acharya fails to teach the method of claim 8, wherein said user prompts are explicitly provided visually or audibly, and wherein said additional behavioral pattern includes at least one of a reaction time to a said user prompt, an acting velocity for 
However, Mesguich teaches wherein said user prompts are explicitly provided visually or audibly, and wherein said additional behavioral pattern includes at least one of a reaction time to a said user prompt, an acting velocity for responding to a said user prompt, and a specific motion or finger used for responding to said a said user prompt. .([012] (fig. 3b (delete confirmation graphic)
It would have been obvious to one of ordinary skill in the art to modify the teachings of Acharya to further include wherein said user prompts are explicitly provided visually or audibly, and wherein said additional behavioral pattern includes at least one of a reaction time to a said user prompt, an acting velocity for responding to a said user prompt, and a specific motion or finger used for responding to said a said user prompt as taught by Mesguich in order to confirm user’s action

In regards to claim 10, Acharya fails to teach the method of claim 8, wherein said user prompts are implicitly provided, are hidden from said unknown user, and are based on said unknown user’s desire to reach their goal without perceivable interference.
However, Mesguich teaches wherein said user prompts are implicitly provided, are hidden from said unknown user, and are based on said unknown user’s desire to reach their goal without perceivable interference.([012] (fig. 3b (delete confirmation graphic)
It would have been obvious to one of ordinary skill in the art to modify the teachings of Acharya to further include wherein said user prompts are implicitly provided, are hidden from said unknown user, and are based on said unknown user’s desire to reach their goal without perceivable interference as taught by Mesguich in order to confirm user’s action 

In regards to claim 11, Acharya in view of Mesguich teaches the method of claim 10, wherein said implicitly provided user prompts include at least one of an open pop-up advertising banner prompting the user to close said pop-up advertising banner, a beeping or music sound prompting the user to terminate said beeping or music sound, and a small window prompting the user to resize the window. ([012] (fig. 3b (delete confirmation graphic) Mesguich

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes Applicant’s points to radar transmission and the origination. 
Applicant’s contends the prior art fails to teach “a position and velocity of said first user relative to said mobile device”. Examiner respectfully disagrees. Take for example, “[m]ore specifically, for example, range and velocity data 166 may indicate object 113.  In this example, computation engine 122 may accurately identify living subject 112 based on range and velocity data 166.  For instance, machine learning system 124 may accurately identify living subject 112 regardless of the presence and/or motion of object 113.” [0071]. Examiner notes you cannot have an object detected without position. 
	With respect to claim 8, Applicant’ contends, no reference has been found to the use of user responses to user prompts in determining behavioral profiles rather than for generation of or addition to behavioral profiles. Examiner reads it as happening “subsequently” to initial enrollment process and this data about the step length from an “unknown” individual may be estimated and compared of individuals already in the profile library [0141] Acharya. Examiner will point to MPEP 2111 and broadest 
	With respect to claim 12, it appears the remarks to claim 8 are relevant furthermore, Examiner points to [141] of Acharaya and the enrollment process which would happen before addition information is compared. Examiner notes the “or” operator which only requires one of the elements for the prior to read on the claims which would negate the decision or reason for data not to be collected.
	With respect to claim 13, the claims only requires one. Anderson teaches for example as well as behavioral patterns of the user’s finder movement which is [0097-0099. Examiner is reading the “as well” as further modifying the list in claim 13. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694